Citation Nr: 1212735	
Decision Date: 04/06/12    Archive Date: 04/11/12

DOCKET NO. 09-06 532	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to a higher initial rating for bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

D. Schechter, Counsel 



INTRODUCTION

The Veteran served on active military duty from November 1967 to June 1969.

The appeal comes before the Board of Veterans' Appeals (Board) from a July 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan, in pertinent part granting service connection and assigning a noncompensable rating for left ear hearing loss, and denying service connection for right ear hearing loss. 

The Board in a February 2011 decision granted service connection for right ear hearing loss and remanded the appealed claim for a higher initial rating for left ear hearing loss. The remanded issue now returns to the Board for further review. The Board has restyled the claim now on appeal as one of entitlement to a higher initial rating for bilateral hearing loss, rather than only left ear hearing loss, based on the Board's granting of service connection for right ear hearing loss by its February 2011 decision, and based on the regulatory strictures for rating hearing loss, whereby appropriate rating must be assigned based on bilateral hearing loss where bilateral hearing loss is service connected. 38 C.F.R. § 4.85, Diagnostic Code 6100 (2011); see also 38 C.F.R. § 20.101(a), (d) (2011) (jurisdiction of the Board; limitations of Board authority to determine jurisdiction). 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the appellant if further action is required.


REMAND

The Board by its February 2011 decision granted service connection for right ear hearing loss. It then also remanded the claim for the RO to adjudicate the Veteran's initial rating claim based on service-connected bilateral hearing loss, because ratings assignable for bilateral hearing loss are materially different than ratings to be assigned for a single ear when the other ear is not service connected. 38 C.F.R. § 4.85 (2011). 

Substantial compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998). D'Aries v. Peake, 22 Vet. App. 97 (2008). However, the RO upon remand separately adjudicated hearing loss for each ear, assigning a noncompensable initial rating for right ear hearing loss by a March 2011 rating action, and continuing a noncompensable initial rating for the left ear by a June 2011 supplemental statement of the case (SSOC). Substantial compliance with the Board remand has not been achieved in this case because material due process has been denied the Veteran due to this inadequate RO review, as discussed infra. Stegall; D'Aries. 

The Veteran is entitled to RO adjudication of the issue the subject of remand. 38 C.F.R. § 19.38 (2011). In this case the RO was to review the claim for increased rating for bilateral hearing loss, which, pursuant to applicable rating tables, affords entitlement to a higher disability rating than would be afforded only rating the loss of hearing for each ear separately. 38 C.F.R. § 4.85, Diagnostic Code 6100 (2011). More so, rating of the ears separately when both ears are service connected is error in violation of applicable regulation and diagnostic code. Id. While the Veteran's authorized representative by a March 2012 informal hearing presentation sought to have the Board merely assign a compensable rating for the Veteran's bilateral hearing loss in the first instance, the Board would be in error in circumventing initial RO review of the rating to be assigned for bilateral hearing loss. Remand for such RO review is required. 38 C.F.R. 19.4 (2011) (principal functions of the Board are determining appellate jurisdiction and considering applications and processes of appeal before it, and entering decisions on questions presented on appeal); see also 38 C.F.R. § 20.101(a), (d) (2011) (jurisdiction of the Board; limitations of Board authority to determine jurisdiction); also §§ 19.37(b) , 20.1304(c) (2011) (entitlement to RO review in the first instance of new evidence submitted during appellate process). To do otherwise would deprive the Veteran appropriate process review of his initial rating claim for bilateral hearing loss, for which he must be considered for the maximal entitled benefit, not merely the minimal compensable rating to be assigned. See AB v. Brown, 6 Vet. App. 35 (1993) (claim remains in appellate status, and hence entitled to full procedural review, unless the maximal benefit is granted).

In Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007), the United States Court of Appeals for Veterans Claims noted that VA had revised its hearing examination worksheets in April 2007 to include the effect of a veteran's hearing loss disability on occupational functioning and daily activities. Thus, consideration of such bases for higher evaluation for bilateral hearing loss must be accomplished by the RO in the first instance as well. 38 C.F.R. 19.4; AB. 

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and afford him the opportunity to submit additional evidence or argument in furtherance of his claim. All records and responses received should be associated with the claims file, and any indicated development should be undertaken. 

2. Thereafter, readjudicate the remanded claim of entitlement to a higher initial rating for bilateral hearing loss de novo. If the benefit sought on appeal is not granted to the Veteran's satisfaction, provide him and his authorized representative with a Supplemental Statement of the Case and afford an appropriate opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2009).


